SECOND AMENDMENT TO
SALARY CONTINUATION AGREEMENT


This Second Amendment (the “Amendment”) to the Salary Continuation Agreement,
dated as of September 13, 2006 and as amended December 16, 2008 (the
“Agreement”), by and among Peoples Federal Bancshares, Inc. (the “Company”), as
successor to Peoples Federal MHC, and Maurice H. Sullivan, Jr. (the “Executive”)
is effective as of March 1, 2011.  Capitalized terms which are not defined
herein shall have the same meaning as set forth in the Agreement.


WHEREAS, the parties desire to amend the Agreement in order to increase the
Executive’s annual normal retirement benefit set forth in Section 2.1 of the
Agreement; and


WHEREAS, pursuant to Section 8.1 of the Agreement, the Agreement may be amended
by a written agreement signed by the Company and the Executive.


NOW, THEREFORE, the Agreement is hereby amended as follows:


1.  Section 2.1.1 is hereby amended and restated to read in its entirety as
follows:
 
“2.1.1           Amount of Benefit.  The annual benefit under Section 2.1 is
Eighty Four Thousand Five Hundred Fifty Five Dollars ($84,555).”
 
2.  Schedule A shall be updated to reflect the change in the amount of benefit
provided in Section 2.1.1 as set forth in this Amendment.
 
[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company, on behalf of its duly authorized officer, and
the Executive have caused this Amendment  to be executed as of the dates
provided below.



   
PEOPLES FEDERAL SAVINGS BANK
           
April 14, 2011
 
By: /s/ Thomas J. Leetch
Date
 
Thomas J. Leetch
               
EXECUTIVE
           
April 14, 2011
 
/s/ Maurice H. Sullivan, Jr.
Date
 
Maurice H. Sullivan, Jr.




